DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 15 is objected to because the phrase “the communications module” should read “a communications module” and “transducers” should read “sensors”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1 - 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 14 of copending Application No. 16/621,440 in view of Gilpatrick (US 20100315246; “Gilpatrick”). 

Although the conflicting claims are not identical, they are not patentably distinct from each other since the offending application claims all the limitations of the instant application except the offending application claims an engine oil filler cap for monitoring an ICE where the oil filler cap houses a processor and the instant application claims an engine oil dipstick for monitoring an ICE where the engine oil dipstick houses a processor. Further, Gilpatrick teaches an engine oil dipstick with an integrated oil filler cap housing a processor. Therefore, a person of ordinary skill in the art would conclude the instant application is an obvious variant of the offending application. This is a provisional nonstatutory double patenting rejection.

Claims 1 - 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 3 and 7 - 9 of copending Application No. 16/627,500.
Although the conflicting claims are not identical, they are not patentably distinct from each other since the offending application claims method and system limitations which are carried out by the device limitations of the instant application. This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, the limitation “comprising one or more additional transducers, such as a temperature sensor, wherein, optionally, the communication module is configured to transmit data derived from the one or more additional transducers” is unclear if the temperature sensor and transmission of additional transducer data by the communication module is required, therefore, the metes and bounds of the claim are not clearly set forth. For the purpose of examination, the examiner interprets the limitation as “comprising at least one additional sensor, wherein the at least one additional sensor comprises at least one temperature sensor, and wherein a communication module is configured to transmit data from the at least one additional sensor”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 8, 9, and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 202611801; “Hu”), in view of Worden (US 20130073174; “Worden”), further in view of Gilpatrick (US 20100315246; “Gilpatrick”).

Regarding claim 1, Hu discloses, in Hu’s figure, an engine oil dipstick (4) for monitoring an internal combustion engine (ABSTRACT, Hu’s dipstick monitors engine oil level and crankcase pressure) comprising: a sensor module (2, 3) configured to sense a characteristic of the internal combustion engine (0001; Hu detects oil level and crankcase pressure of an internal combustion engine) and output data representative of the sensed characteristic (¶ 0018, Hu detects changes in oil level and crankcase pressure through detection data, see Hu’s claim 1, the examiner construes Hu’s signal wire from the sensor as evidence of an output signal path).
Hu fails to disclose a sensor module configured to output sensed characteristic data to a processor housed in a dipstick where the processor determines firing frequency based on the output data.
Worden teaches, in figures 1-6, a processor (132); a sensor module (170) configured to sense a characteristic of the internal combustion engine (¶ 0023, Worden’s pressure sensor indicates a pressure of the crankcase) and output data  (see figure 1, examiner notes an arrow indicating an output of the pressure sensor moves to the processor) representative of the sensed characteristic (¶ 0023, Worden’s controller receives a signal indicative of the pressure of the crankcase) to the processor (170); and the processor (170) is configured to determine a value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Worden’s scheme of processing a crankcase pressure signal to determine a firing frequency of an internal combustion engine into Hu’s dipstick to diagnose a degraded cylinder. Doing so reduces service delay and identifies the particular cylinder that is degraded.
Hu and Worden fail to disclose the dipstick houses the processor.
Gilpatrick teaches, in figure 2, the engine oil dipstick (234) is configured to provide a housing (240) for the processor (248).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilpatrick’s scheme of housing the processor circuit within a dipstick into Hu and Worden’s dipstick to form integrated system. Doing so reduces costs and labor of integrating the system into diverse engine configurations.

Regarding claim 2, Hu, Worden and Gilpatrick disclose, in Hu’s figure, the sensor module (Hu (2,3) comprises a pressure sensor (0005, Hu’s integrated sensors include a crankcase pressure sensor) and the sensed characteristic comprises engine crankcase pressure (0001; Hu detects crankcase pressure of an internal combustion engine).

Regarding claim 8, Hu, Worden and Gilpatrick, as combined in claim 1, fail to disclose inner/outer portions and a seal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gilpatrick’s scheme of structuring a dipstick to be partially deployed in the crankcase through a seal into Hu, Worden and Gilpatrick’s dipstick design to form a system capable of temporary installation. Doing so reduces costs by allowing the apparatus to be easily redeployed in multiple systems.

Regarding claim 9, Hu, Worden and Gilpatrick disclose, in Hu’s figure, the engine oil dipstick (Hu (4)) comprises a first fluid conduit (not enumerated, see Hu’s figure, examiner notes Hu has labeled the middle of the circle as the pressure sensor, the examiner construes the circle to represent a port and tube leading to the pressure sensor) between an exterior surface of the inner portion (not enumerated, see Hu’s figure, Gilpatrick’s fastener seals the inner portion including pressure and level sensors in the crankcase, the examiner construes the depicted surface below fastener 5 to be an exterior surface of the inner portion) and a first sensing port (see prior comment) of the pressure sensor (Hu (3)).

Regarding claim 12, Hu, Worden and Gilpatrick disclose, in Worden’s figures 1-6, the processor (Worden (132)) is configured to receive engine crankcase pressure (¶ 0023, Worden’s 

Regarding claim 13, Hu, Worden and Gilpatrick disclose, in Hu’s figure and Worden’s figure 4, the sensor module (Hu (2,3)) comprises a vibration sensor ((3), the examiner construes Hu’s pressure sensor as a sensor capable of detecting vibration through changes in pressure as taught by Worden, ¶ 0041, Worden teaches the motion of a piston may cause a pressure wave inside the crankcase), wherein the sensed characteristic of the internal combustion engine comprises vibration data with time (Worden, see figure 4, ¶ 0038, examiner notes Worden samples time-domain crankcase pressure data).

Regarding claim 14, Hu, Worden and Gilpatrick disclose, in Worden’s figures 1-6, the sensed characteristic comprises both engine crankcase pressure (¶ 0023, Worden’s controller receives a signal indicative of the pressure of the crankcase) and engine vibration data (Worden, see figure 4, ¶ 0038, examiner notes Worden samples time-domain crankcase pressure data), and wherein the processor (Worden (132)) uses both engine crankcase pressure (see previous comment) and engine vibration data (see previous comment).

Examiner notes that the limitation “to improve accuracy of firing frequency determination.” Is an intended use type statement. Applicant is reminded that a claim containing .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 202611801; “Hu”), Worden (US 20130073174; “Worden”) and Gilpatrick (US 20100315246; “Gilpatrick”), further in view of Herweck (EP 2479540; “Herweck”)

Regarding claim 15, Hu, Worden and Gilpatrick fail to disclose the transmission of temperature sensor data. 
Herweck teaches, in figure 1, at least one additional sensor (11, 13), wherein the at least one additional sensor (11, 13) comprises at least one temperature sensor (11), and wherein a communication module (4) is configured to transmit data (see translation of Herweck, p. 3, lines 26-27, Herweck teaches the terminals connect the sensors to an evaluation unit, the examiner construes the connection to include the transmission of data) from the at least one additional transducer (11, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Herweck’s scheme of measuring and evaluating temperature into Hu, Worden and Gilpatrick’s dipstick design. Doing so increases the functionality of the system and reduces engine manufacturing cost by providing multiple measurements through a single crankcase opening.

Allowable Subject Matter
Claims 3 - 7 and 10 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if any double patenting rejection is overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable over the prior art because the prior art fails to teach or suggest, at least, the subject matter combination of claims 1- 2 including the processor configured to calculate a root mean squared value of engine crankcase pressure. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Claims 4 - 7 are dependent on claim 3 and would be allowable for at least the same reason.

Claim 10 would be allowable over the prior art because the prior art fails to teach or suggest, at least, the subject matter combination of claims 1, 8, and 9 including the engine oil dipstick further comprises a second fluid conduit between an exterior surface of the outer portion and a second sensing port of the pressure sensor. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Claim 11 is dependent on claim 10 and would be allowable for at least the same reason.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856           

/Eric S. McCall/Primary Examiner, Art Unit 2856